DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 Jan 2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 8-9, 13-14, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junker (WO-2012126840, cited by applicant; US 2014/0302751 used as translation for this examination; hereinafter Junker ‘840) in view of Junker (US 6878043, previously cited; hereinafter Junker ‘043) and further in view of Schemel (US 4637144, previously cited) and Toyota (JP H11325876A, cited by applicant with translation included; hereinafter Toyota).
Regarding claim 1, Junker ‘840 teaches method for completely grinding large crankshafts of truck engines, ship engines or stationary engines, in which at least main bearings and crank pin bearings of the crankshaft are ground ([0019]) with at least one first grinding wheel (11), main bearings of the crankshaft including steady rest seats are ground (fig 1; each main bearing is ground, constituting a seat for steady rests 8) one steady rest (8) is lined up with each of the ground steady rest seats (fig 1); the crankshaft is driven at both clamping ends by means of drives (2, 3) C1 and C2 ([0039]); a desired shape of a lateral surface of a crank pin bearing or main bearing is produced by movement of the first grinding wheel with the following CNC controlled ([0044]) axis drives: an X1 (X) axis bringing about an infeed of the first grinding wheel perpendicularly to the longitudinal axis of a main bearing or crank pin bearing (fig 1), a Z1 (Z) axis bringing about a movement of the first grinding wheel parallel to the longitudinal axis of a main bearing or crank pin bearing (fig 1), and a WK1 axis (pivoting axis) constituting a pivot axis of the first grinding wheel, said pivot axis running through the grinding wheel and an engagement point of the grinding wheel with the longitudinal axis of the crankshaft (fig 2b), wherein the first grinding wheel has a width which is smaller than an axial length of a main 
Regarding claim 3, Junker ’840, as modified, teaches all the elements of claim 1 as described above. Junker '840 further teaches the x1, z1 and WK1 axes of the grinding wheel are controlled in such a manner that a desired shape of the main bearings or crank pin bearings is produced differing from a cylinder ([0041]; figs 2a, 2b).
Regarding claim 8, Junker ’840, as modified, teaches all the elements of claim 1 as described above. Junker ‘840 further teaches at least four steady rest seats are ground ([0039]; each main bearing is ground, which constitutes a steady rest seat). 
Regarding claim 9, Junker ’840, as modified, teaches all the elements of claim 1 as described above. Junker ‘043 further teaches grinding the end region of the crankshaft with the first grinding wheel (col 1, lines 18-21).
Regarding claim 13, Junker ‘840 teaches a grinding machine for completely machining large crankshafts of truck engines, ship engines or stationary engines, having the following arranged on the machine: a first work headstock (2) and a second work headstock (3) which are arranged on a grinding machine and have a rotary drive ([0039]) wherein the crankshaft to be ground is clamped between the work headstocks (fig 1) and the rotary drive drives the crankshaft in a rotatory manner ([0039]), a first grinding headstock (abstract) with at least one first grinding wheel (11) with CNC controlled ([0044]) drives of its X1 (X) axis bringing about an infeed of the first grinding wheel perpendicularly to a longitudinal axis of a main bearing or crank pin bearing (fig 1) and Z1 (Z) axis bringing about a movement of the first grinding wheel 
Regarding claim 14, Junker ‘840, as modified, teaches all the limitations of claim 13 as described above. Junker ‘043 further teaches the rotary drives are designed as electrically synchronizable electric motors (col 3, lines 53-65).
Regarding claim 22, Junker ’840, as modified, teaches all the elements of claim 13 as described above. Junker ‘840 further teaches the rotary drives remain in their position clamping the crankshaft during the main bearing and crank pin bearing machining of the crankshaft ([0039-0040]).
Regarding claim 24, Junker ‘840 teaches method for completely grinding large crankshafts of truck engines, ship engines or stationary engines, in which at least main bearings and crank pin bearings of the crankshaft are ground ([0019]) with at least one first grinding wheel (11), main bearings of the crankshaft including steady rest seats are ground (fig 1; each main bearing is ground, constituting a seat for steady rests 8) one steady rest (8) is lined up with each of the ground steady rest seats (fig 1); the crankshaft is driven at both clamping ends 
Regarding claim 2, Junker ’840, as modified, teaches all the elements of claim 24 as described above. Junker '840 further teaches the x1, z1 and WK1 axes of the grinding wheel are controlled in such a manner that a cylindrical shape of the main bearings or crank pin bearings is produced ([0040]); fig 2a).
Claims 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Junker ‘840, Junker ‘043, Schemel, and Toyota as applied to claim 1 above, and further in view of Stroppel (US 2012/0252316, previously cited).
Regarding claim 4, Junker ‘840, as modified, teaches all the elements of claim 1 as described above. Junker '840 does not teach measuring length dimensions of the crankshaft and transmitting them to the CNC controller. Stroppel teaches a crankshaft grinding method .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junker ‘840, Junker ‘043, Schemel, and Toyota as applied to claim 1 above, and further in view of Horsky et al (US 6926591, previously cited).
Regarding claim 5, Junker ‘840, as modified, teaches all the limitations of claim 1 as described above. Junker ‘840 does not teach releasing a chuck and holding the crankshaft by a tip for grinding the end region. Horsky teaches a crankshaft grinding method wherein for the grinding of an end region of the crankshaft, a chuck on a work headstock of said end region is released, and the crankshaft is held centrally by a tip of the chuck (fig 4a; col 9, lines 60-65). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to release a chuck and hold the workpiece of Junker ‘840 centrally during end region grinding in order to permit accessibility for the tool as taught by Horsky (col 9, lines 60-65). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junker ‘840, Junker ‘043, Schemel, and Toyota as applied to claim 1 above, and further in view of Reim et al (US 2008/0102736, previously cited).
Regarding claim 6 Junker ‘840, as modified, teaches all the elements of claim 1 as described above. Junker ’840 does not teach releasing a chuck and holding the crankshaft by an additional steady rest for grinding the end region. Reim teaches a crankshaft grinding method wherein for the grinding of an end region of the crankshaft, a chuck on a work headstock of said end region is released, and the crankshaft is held by an additional steady rest ([0014]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to release a chuck and hold the workpiece of Junker ‘840 by an additional steady rest in order to achieve the predictable result of supporting the workpiece for work as taught by Reim.
Claim 7, 10, 11, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junker ‘840, Junker ‘043, Schemel, and Toyota as applied to claims 1 and 13 above, and further in view of Dall’Aglio (US 2002/0166252, previously cited).
Regarding claims 7 and 10, Junker ’840, as modified, teaches all the elements of claim 1 as described above. Junker does not teach a second grinding wheel or that one end region is ground with the second grinding wheel. Dall’Aglio teaches first and second grinding wheels for executing grinding on multiple portions of the workpiece ([0034]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a second grinding wheel for machining the crankshaft, the second wheel having the same CNC controlled axes as the first grinding wheel of Junker '840 and machining an end region of the workpiece with said second grinding wheel in order to achieve the predictable result of machining multiple portions of the workpiece simultaneously as taught by Dall’Aglio ([0034]).
Regarding claim 11, Junker ’840, as modified, teaches all the elements of claim 7 as described above. Junker ‘840 further teaches radii of a lateral surface contour of the crankshaft are ground, the CBN grinding wheel dressed to the radii of the lateral surface (fig 2b; radii are the same; [0044]).
Regarding claims 16 and 20, Junker ’840, as modified, teaches all the elements of claim 13 as described above. Junker does not teach a second grinding headstock with a second grinding wheel. Dall’Aglio teaches a second grinding headstock with a second grinding wheel ([0034]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a second CBN (from Junker ‘043 above) grinding wheel on a second grinding headstock, the second wheel having the same CNC controlled axes as the first grinding wheel of Junker '840 for rough grinding and finish grinding in order to achieve the predictable result of machining multiple portions of the workpiece simultaneously as taught by Dall’Aglio ([0034]).
Claims 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junker ‘840, Junker ‘043, Schemel, and Toyota as applied to claims 1 and 13 above, and further in view of Arakai et al (US 2011/0237159, previously cited).
Regarding claim 12, Junker ’840, as modified, teaches all the elements of claim 1 as described above. Junker ‘840 does not teach dressing the first grinding wheel at defined intervals between the grinding machining of the crankshaft. Araki teaches dressing the first grinding wheel at defined intervals between the grinding machining of the crankshaft ([0103]). It would have been obvious for a person having ordinary skill in the art at the effective time of 
Regarding claim 23, Junker ’840, as modified, teaches all the elements of claim 13 as described above. Junker ‘840 does not teach cooling nozzles or guiding the cooling nozzles to remain in a substantially equidistant arrangement to the grinding location. Arakai teaches cooling nozzles (77) for supplying cooling lubricant with an additional drive for guiding the cooling nozzles along the crankshaft during grinding of the crank pin bearings with respect to an eccentrically moving grinding location ([0103]) for supplying cooling lubricant at different grinding locations on the crankshaft ([0090]). Junker ‘840 does teach the use of CNC control to control movement of machine elements to follow motion of an eccentrically moving grinding location ([0006]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the cooling nozzles of Arakai with CNC drive for moving the cooling nozzles to supply cooling lubricant at an eccentrically moving grinding position of the crankshaft of Junker ‘840 in order to achieve the predictable result of cooling the workpiece and grinding wheel.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junker ‘840, Junker ‘043, Schemel, and Toyota as applied to claims 13 above, and further in view of Himmelsbach (US 2011/0003534, previously cited).
Regarding claim 15, Junker ‘840, as modified, teaches all the limitations of claim 13 as described above. Junker ‘840 further teaches the work headstocks are movable ([0039]; rotatably movable). Junker does not teach the headstocks are hydraulically movable. Himmelsbach teaches a grinding machine with hydraulically movable headstocks ([0054]). It . 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junker ‘840, Junker ‘043, Schemel, Toyota and Dall’Aglio as applied to claim 16 above, and further in view of Himmelsbach (US 2011/0003534, previously cited).
Regarding claim 17, Junker ’840, as modified, teaches all the elements of claim 16 as described above. Junker does not teach a dressing device with a diamond dressing wheel is arranged on the grinding table. Himmelsbach teaches a crankshaft grinding machine including a dressing device having a diamond dressing wheel ([0067]), by means of which dressing device the first grinding wheel can be dressed to its respective desired contour ([0067]). It would have been obvious for a person having ordinary skill in the art at the time of the invention to include a dressing device with a diamond dressing wheel on the table of Junker ‘840 in order to achieve the predictable result of acquiring the desired wheel shape as taught by Junker ‘043 (col 6, lines 36-38).
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junker ‘840, Junker ‘043, Schemel, Toyota and Dall’Aglio as applied to claim 16 above, and further in view of Stroppel (US 2012/0252316, previously cited).
Regarding claims 18 and 19, Junker ‘840, as modified, teaches all the limitations of claim 16 as described above. Junker ‘840 does not teach a length measurement device arranged on the first grinding headstock movable to different positions and having a switching .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junker ‘840, Junker ‘043, Schemel, and Toyota as applied to claim 13 above, and further in view of Lessway (US 6257972, previously cited).
Regarding claim 21, Junker ‘840 teaches all the limitations of claim 13 as described above. Junker further teaches two steady rests (8) are provided. Junker ‘840 does not teach four steady rests are provided. Lessway teaches a crankshaft grinding machine with four steady rests (fig 1; elements 22-28). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide four steady rests as taught by Lessway to achieve the predictable result of further supporting the workpiece, as “mere .
Response to Arguments
Applicant's arguments filed 26 Jan 2022 have been fully considered but they are not persuasive. Applicant argues that the measurements of Toyota are not taken during a grinding process and therefore do not meet the claims. However, Toyota is not relied upon to teach a grinding process or a measurement during grinding. This is taught by Schemel, as detailed in the rejection above. Applicant argues that the claimed “current diameters” must be measured “during grinding.” However, this limitation is not recited in the claims. Additionally, this limitation is disclosed by Schemel. Toyota is provided only to teach that multiple diameters are taken at spaced apart locations, which advantageously allows the measurement of a taper or bulge in the crankshaft ([0021]). A person having ordinary skill in the art would easily apply this measurement to the method of Junker which explicitly desires the formation of a bulged crankshaft (figs 2a-2c). Applicant further argues that the adjustment of the grinding wheel of Junker based on a single diameter measurement would not be obvious. However, the rejection as detailed above is based on the multiple diameter measurement system of Toyota. Applicant appears to agree that a person having ordinary skill in the art would understand that measuring the workpiece at multiple locations would aid in adjusting the grinding wheel pivot (first paragraph at page 11 of response). With this understanding, the application of the teachings of Toyota to the method of Junker is obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723